DETAILED ACTION
The action is responsive to the amendment filed on 10/23/2020. Claims 1, 3-12, 14 and 15 are pending in the case. Claims 1 and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a first communication module configured to communicate" and "a second communication module configured to communicate" in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 20180074594 A1) in view of Park et al. (US 20170075516 A1, hereinafter Park).

As to claim 1, Herz discloses an electronic apparatus comprising: 
a sensor ("In some embodiments of the invention, gyroscopic accelerometer sensing may be utilized to initiate a casting command. For example, a “throwing” motion or forward motion from a cast 
a communication module configured to communicate with an external device through a first communication method (“Moreover, the peripheral device and/or external communication I/O interface (411) as shown in FIG. 4 can be operatively connected to… wireless devices (e.g. WiLAN, Bluetooth, SonosNet, etc.,” Herz paragraph 0072);
the communication module configured to communicate with the external device through a second communication method which is different from the first communication method (“Moreover, the peripheral device and/or external communication I/O interface (411) as shown in FIG. 4 can be operatively connected to… wireless devices (e.g. WiLAN, Bluetooth, SonosNet, etc.,” Herz paragraph 0072); and 
a processor configured to, 
detect a movement pattern of the electronic apparatus by a user manipulation, through the sensor ("In some embodiments of the invention, gyroscopic accelerometer sensing may be utilized to initiate a casting command. For example, a “throwing” motion or forward motion from a cast command-initiating device towards a targeted device can be quantified with a gyroscopic accelerometer integrated in the cast command-initiating device to determine a ‘cast vector.’ In such embodiments, the cast vector defines the direction and the magnitude of the user's accelerative motion that can be measured and analyzed to initiate a cast command to the targeted device," Herz paragraph 0040);
based on the movement pattern being a predetermined movement pattern ("In some embodiments of the invention, gyroscopic accelerometer sensing may be utilized to initiate a casting command For example, a “throwing” motion or forward motion from a cast command-initiating device towards a targeted device can be quantified with a gyroscopic accelerometer integrated in the cast command-initiating device to determine a “cast vector.” In such embodiments, the cast vector defines the direction and the magnitude of the user's accelerative motion that can be measured and analyzed to initiate a cast command to the targeted device," Herz paragraph 0040), control the communication module to transmit a first signal for activating a hardware configuration of the external device to the 
control the communication module to transmit a second signal for performing a function corresponding to the predetermined movement pattern using the hardware configuration activated by the first signal, to the external device ("In a preferred embodiment of the invention, a user command to initiate “casting” of an audio/video (AV), graphical, or photographic multimedia content from the touch-screen electronic device to a targeted device (e.g. a television, another portable electronic display device, a cast-sling box, etc.)," Herz paragraph 0038, displaying content on the screen based on the gyroscopic casting command),
wherein the second signal is received by a communication module of the external device (“One potential cast command pathway is from a cast command-initiating device (e.g. a portable electronic device such as a notebook computer, a smart phone, a tablet computer device, a portable gaming device, an electronic goggle, etc.) to a first cast-sling box (CSB-1) and/or to a second cast-sling box (CSB-2), which is further connected to one or more large display devices, as shown in FIG. 5. This potential cast command pathway can be implemented with a matching pair of WiFi, WiGig, GigE transceivers, other wireless protocols, and/or wireless network routers,” Herz paragraph 0074).
However Herz does not appear to explicitly disclose:
a first communicator configured to communicate with an external device through a first communication method;
a second communicator configured to communicate with the external device through a second communication method which is different from the first communication method; and

Park teaches:
a first communicator configured to communicate with an external device through a first communication method ("For instance, if the controller 1340 recognizes that the power of the communication-connected preset external display device 1400 has been turned off, the controller 1340 can send a signal, which instructs to turn on the power of the display device 1400, using a specific sensor (e.g., IR sensor) built in the mobile terminal 1300 in response to a command for selecting the specific thumbnail image A1. Subsequently, the controller 1340 can control the communication unit 1320 to send the first signal to the preset external display device 1400 as soon as turns on the power of the display device 1400," Park paragraph 0308, IR sensor communicator used to turn on the TV);
a second communicator configured to communicate with the external device through a second communication method which is different from the first communication method (“The wireless communication unit 310 typically includes one or more components which permit wireless communication between the mobile terminal 300 and a wireless communication system or network within which the mobile terminal 300 is located. For instance, the wireless communication unit 310 can include a broadcast receiving module 311, a mobile communication module 312, a wireless Internet module 313, a short-range communication module 314, and a position-location module 315,” Park paragraph 0069, wireless communication unit); and
activating a hardware configuration of the external device including a communication module of the external device corresponding to the second communication method ("For instance, if the controller 1340 recognizes that the power of the communication-connected preset external display device 1400 has been turned off, the controller 1340 can send a signal, which instructs to turn on the power of the display device 1400, using a specific sensor (e.g., IR sensor) built in the mobile terminal 1300 in response to a command for selecting the specific thumbnail image A1. Subsequently, the controller 1340 can control the communication unit 1320 to send the first signal to the preset external display device 1400 as soon as turns on the power of the display device 1400," Park paragraph 0308, an IR sensor is used to turn on the external display device (i.e., turn on the external display device and thus its wireless communication unit) 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herz to include multiple communicators as taught by Park. One would have been motivated to make such a combination so that more types of communication methods could be supported such as infrared thus allowing the finished device to support turning on devices that are not capable of being turned on by Herz’s WiFi/Bluetooth communicator.

As to claim 3, Herz as modified by Park further discloses the apparatus as claimed in claim 1, wherein the first communication method is an infrared ("instance, if the controller 1340 recognizes that the power of the communication-connected preset external display device 1400 has been turned off, the controller 1340 can send a signal, which instructs to turn on the power of the display device 1400, using a specific sensor (e.g., IR sensor) built in the mobile terminal 1300 in response to a command for selecting the specific thumbnail image A1. Subsequently, the controller 1340 can control the communication unit 1320 to send the first signal to the preset external display device 1400 as soon as turns on the power of the display device 1400," Park paragraph 0308), a Near Field Communication (NFC) or a Wireless Fidelity (WiFi) communication method, and 
wherein the second communication method is a Bluetooth, a WiFi Direct or a Wireless Display (Wi-Di) communication method ("the potential cast command pathway from the portable electronic device to either of the CSB's can also be supported by peer-to-peer direct communication protocols, such as Bluetooth," Herz paragraph 0074).

As to claim 4, Herz as modified by Park further discloses the apparatus as claimed in claim 1, further comprising: 
a display configured to display an image ("In a preferred embodiment of the invention, a user command to initiate “casting” of an audio/video (AV), graphical, or photographic multimedia content from the touch-screen electronic device to a targeted device (e.g. a television, another portable electronic display device, a cast-sling box, etc.)," Herz paragraph 0038), 


As to claim 5, Herz as modified by Park further discloses the apparatus as claimed in claim 1, wherein the processor is configured to, based the movement pattern being the predetermined movement pattern, control the first communication module to transmit the signal for activating a display of the external device to the external device, and control the second communication module to transmit the second signal for displaying an image of a predetermined channel on the display of the external device, to the external device ("third indicator 1830 corresponding to a function of switching a channel to a channel scheduled to broadcast the specific preferred content, information on a recommended content viewable prior to viewing the specific preferred content, and the like," Park paragraph 0301).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herz to include user controlled channel commands as taught by Park. One would have been motivated to make such a combination so that more 

As to claim 6, Herz as modified by Park further discloses the apparatus as claimed in claim 1, wherein the processor is configured to, based on the movement pattern being a predetermined movement pattern, control the first communication module to transmit the first signal for activating a display of the external device to the external device ("Furthermore, in some embodiments of the invention, IoT devices and other electronic devices connected to the CSB can be seamlessly and automatically activated or deactivated by a sling or cast command-issuing device via the CSB's intermediary commands that can turn on or turn off the CSB-connected devices, depending on desirable states of each CSB-connected device for a particular user command… For example, a user holding a command-issuing device and walking into a room equipped with a CSB connected to a plurality of electronic devices may trigger the CSB to activate a smart television," Herz paragraph 0055, a gyroscopic casting command can be used to turn on the television), and control the second communication module to transmit the second signal for displaying a specific image in a predetermined image quality on the display of the external device, to the external device ("In some instances, the CSB is also configured to transcode multimedia data to provide seamless multimedia data format compatibility among the variety of electronic devices," Herz paragraph 0020, displaying casted video data can include transcoding the video data (i.e., converting the video data to a different quality)).

As to claim 10, Herz as modified by Park further discloses the apparatus as claimed in claim 1, wherein the sensor includes at least one of a sensor for sensing a movement of the electronic apparatus, a sensor for sensing a touch regarding the electronic apparatus, or a sensor for sensing a pressure regarding the electronic apparatus ("In some embodiments of the invention, gyroscopic accelerometer sensing may be utilized to initiate a casting command For example, a ‘throwing’ motion or forward motion from a cast command-initiating device towards a targeted device can be quantified with a gyroscopic accelerometer integrated in the cast command-initiating device to determine a ‘cast vector.’ In such embodiments, the cast vector defines the direction and the magnitude of the user's accelerative motion 

As to claim 11, Herz as modified by Park further discloses the apparatus as claimed in claim 1, wherein the communication module of the external device comprises a transceiver configured to communicate with the electronic apparatus through the first communication method and the second communication method (“Moreover, the peripheral device and/or external communication I/O interface (411) as shown in FIG. 4 can be operatively connected to… wireless devices (e.g. WiLAN, Bluetooth, SonosNet, etc.,” Herz paragraph 0072), and 
wherein the processor is configured to, based on the movement pattern being the predetermined movement pattern, control the first communication module to transmit the first signal for activating a function of the second communication method to the transceiver of the external device (“Moreover, the peripheral device and/or external communication I/O interface (411) as shown in FIG. 4 can be operatively connected to… wireless devices (e.g. WiLAN, Bluetooth, SonosNet, etc.,” Herz paragraph 0072, the same communicator can transmit video to a display (i.e., a function of the second communication method)).

As to claim 12, Herz discloses a controlling method of an electronic apparatus comprising: 
detecting a movement pattern of the electronic apparatus by a user manipulation, through a sensor of the electronic apparatus ("In some embodiments of the invention, gyroscopic accelerometer sensing may be utilized to initiate a casting command. For example, a “throwing” motion or forward motion from a cast command-initiating device towards a targeted device can be quantified with a 
based on the movement pattern being a predetermined movement pattern ("In some embodiments of the invention, gyroscopic accelerometer sensing may be utilized to initiate a casting command For example, a “throwing” motion or forward motion from a cast command-initiating device towards a targeted device can be quantified with a gyroscopic accelerometer integrated in the cast command-initiating device to determine a “cast vector.” In such embodiments, the cast vector defines the direction and the magnitude of the user's accelerative motion that can be measured and analyzed to initiate a cast command to the targeted device," Herz paragraph 0040), transmitting, to an external device, a first signal for activating a hardware configuration of the external device through a first communication method ("Furthermore, in some embodiments of the invention, IoT devices and other electronic devices connected to the CSB can be seamlessly and automatically activated or deactivated by a sling or cast command-issuing device via the CSB's intermediary commands that can turn on or turn off the CSB-connected devices, depending on desirable states of each CSB-connected device for a particular user command… For example, a user holding a command-issuing device and walking into a room equipped with a CSB connected to a plurality of electronic devices may trigger the CSB to activate a smart television," Herz paragraph 0055, a gyroscopic casting command can be used to turn on the television); and 
transmitting, to the external device, a second signal for performing a function corresponding to the predetermined movement pattern using the hardware configuration activated by the first signal through a second communication method which is different from the first communication method ("In a preferred embodiment of the invention, a user command to initiate “casting” of an audio/video (AV), graphical, or photographic multimedia content from the touch-screen electronic device to a targeted device (e.g. a television, another portable electronic display device, a cast-sling box, etc.)," Herz paragraph 0038, displaying content on the screen based on the gyroscopic casting command).

However Herz does not appear to explicitly disclose:
a first communication module of the electronic apparatus using a first communication method;
a second communication module using a second communication method; and
activating a hardware configuration of the external device including a communication module of the external device corresponding to the second communication method.
Park teaches:
a first communication module of the electronic apparatus using a first communication method ("For instance, if the controller 1340 recognizes that the power of the communication-connected preset external display device 1400 has been turned off, the controller 1340 can send a signal, which instructs to turn on the power of the display device 1400, using a specific sensor (e.g., IR sensor) built in the mobile terminal 1300 in response to a command for selecting the specific thumbnail image A1. Subsequently, the controller 1340 can control the communication unit 1320 to send the first signal to the preset external display device 1400 as soon as turns on the power of the display device 1400," Park paragraph 0308, IR sensor communicator used to turn on the TV);
a second communication module using a second communication method (“The wireless communication unit 310 typically includes one or more components which permit wireless communication between the mobile terminal 300 and a wireless communication system or network within which the mobile terminal 300 is located. For instance, the wireless communication unit 310 can include a broadcast receiving module 311, a mobile communication module 312, a wireless Internet module 313, a short-range communication module 314, and a position-location module 315,” Park paragraph 0069, wireless communication unit); and

Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herz to include multiple communicators as taught by Park. One would have been motivated to make such a combination so that more types of communication methods could be supported such as infrared thus allowing the finished device to support turning on devices that are not capable of being turned on by Herz’s WiFi/Bluetooth communicator.

As to claim 14, Herz further discloses the method as claimed in claim 12, wherein the first communication method is an infrared, a Near Field Communication (NFC) or a Wireless Fidelity (WiFi) communication method (“Furthermore, in some embodiments of the invention, IoT devices and other electronic devices connected to the CSB can be seamlessly and automatically activated or deactivated by a sling or cast command-issuing device via the CSB's intermediary commands that can turn on or turn off the CSB-connected devices” Herz paragraph 0055; “This potential cast command pathway can be implemented with a matching pair of WiFi, WiGig, GigE transceivers, other wireless protocols, and/or wireless network routers,” Herz paragraph 0055, casting commands (including turning on the television device) can be sent using WiFi), and 
wherein the second communication method is a Bluetooth, a WiFi Direct or a Wireless Display (Wi-Di) communication method ("the potential cast command pathway from the portable electronic device 

As to claim 15, Herz further discloses the method as claimed in claim 12, further comprising: 
displaying an image through a display of the electronic apparatus ("In a preferred embodiment of the invention, a user command to initiate “casting” of an audio/video (AV), graphical, or photographic multimedia content from the touch-screen electronic device to a targeted device (e.g. a television, another portable electronic display device, a cast-sling box, etc.)," Herz paragraph 0038), 
wherein the hardware configuration is a display of the external device ("Furthermore, in some embodiments of the invention, IoT devices and other electronic devices connected to the CSB can be seamlessly and automatically activated or deactivated by a sling or cast command-issuing device via the CSB's intermediary commands that can turn on or turn off the CSB-connected devices, depending on desirable states of each CSB-connected device for a particular user command… For example, a user holding a command-issuing device and walking into a room equipped with a CSB connected to a plurality of electronic devices may trigger the CSB to activate a smart television," Herz paragraph 0055, a gyroscopic casting command can be used to turn on the television), and 
wherein the transmitting of the second signal to the external device through the second communication method comprises transmitting the second signal for displaying an image corresponding to an image displayed on a display of the electronic apparatus, on a display of the external device, to the external device through the second communication module using the second communication method ("In a preferred embodiment of the invention, a user command to initiate “casting” of an audio/video (AV), graphical, or photographic multimedia content from the touch-screen electronic device to a targeted device (e.g. a television, another portable electronic display device, a cast-sling box, etc.)," Herz paragraph 0038).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 20180074594 A1) in view of Park et al. (US 20170075516 A1, hereinafter Park) in further view of Kwon et al. (US 20140302799 A1, hereinafter Kwon).

As to claim 7, Herz as modified by Park discloses the apparatus as claimed in claim 1, wherein the processor is configured to, based on the movement pattern being the predetermined movement pattern, control the first communication module to transmit the first signal for activating a speaker of the external device to the external device ("Furthermore, in some embodiments of the invention, IoT devices and other electronic devices connected to the CSB can be seamlessly and automatically activated or deactivated by a sling or cast command-issuing device via the CSB's intermediary commands that can turn on or turn off the CSB-connected devices, depending on desirable states of each CSB-connected device for a particular user command… For example, a user holding a command-issuing device and walking into a room equipped with a CSB connected to a plurality of electronic devices may trigger the CSB to activate a smart television," Herz paragraph 0055, a gyroscopic casting command can be used to turn a device to be casted to), and control the second communication module to transmit the second signal for outputting a specific sound through the speaker of the external device, to the external device ("Furthermore, in the preferred embodiment of the invention, a user command to initiate ‘casting’ of an audio content to wireless speakers (e.g. Bluetooth-enabled speakers) or to a wirelessly-networked audio system (e.g. Sonos devices on SonosNet) from the touch-screen electronic device (100) is a finger swipe-right gesture command, as shown in FIG. 1," Herz paragraph 0031).
However neither Herz nor Park appear to explicitly disclose outputting a specific sound at a predetermined sound level through the speaker of the external device, to the external device.
Kwon teaches outputting a specific sound at a predetermined sound level through the speaker of the external device, to the external device ("In addition, in case of having to output a sound (an audio signal) via an external device, the external device connection program 116 may output a sound at a volume that will not damage a user's hearing. For example, in case of having to output a sound via an external device, the external device connection program 116 may output a sound at a predetermined volume. At this point, the volume may be set in advance at a design stage or changed by a user control," Kwon paragraph 0047).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herz to output sound at a predetermined .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 20180074594 A1) in view of Park et al. (US 20170075516 A1, hereinafter Park) in further view of Imes et al. (US 20130054863 A1, hereinafter Imes).

As to claim 8, Herz as modified by Park discloses the apparatus as claimed in claim 1, wherein the processor is configured to, based on the movement pattern being th predetermined movement pattern, activating a speaker of the external device to the external device ("Furthermore, in some embodiments of the invention, IoT devices and other electronic devices connected to the CSB can be seamlessly and automatically activated or deactivated by a sling or cast command-issuing device via the CSB's intermediary commands that can turn on or turn off the CSB-connected devices, depending on desirable states of each CSB-connected device for a particular user command… For example, a user holding a command-issuing device and walking into a room equipped with a CSB connected to a plurality of electronic devices may trigger the CSB to activate a smart television," Herz paragraph 0055, a gyroscopic casting command can be used to turn a device to be casted to), and control the second communication module to transmit the second signal for outputting a specific sound through the speaker of the external device, to the external device ("Furthermore, in the preferred embodiment of the invention, a user command to initiate ‘casting’ of an audio content to wireless speakers (e.g. Bluetooth-enabled speakers) or to a wirelessly-networked audio system (e.g. Sonos devices on SonosNet) from the touch-screen electronic device (100) is a finger swipe-right gesture command, as shown in FIG. 1," Herz paragraph 0031).
However neither Herz nor Park appear to explicitly disclose controlling the first communication module to transmit the first signal for inactivating a display of the external device while activating a speaker of the external device.

Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herz to turn off a screen of an external device while casting audio only using Herz’s casting user gesture as taught by Imes. One would have been motivated to make such a combination “to allow for reduced energy consumption” (Imes paragraph 0097).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 20180074594 A1) in view of Park et al. (US 20170075516 A1, hereinafter Park) in further view of Yang et al. (US 20170039359 A1, hereinafter Yang).

As to claim 9, Herz as modified by Park discloses the apparatus as claimed in claim 1, further comprising a predetermined movement pattern (“a targeted device may be automatically selected or determined by the multimedia casting and slinging command user interface application, or by the cast-sling box based on… user casting target preferences settings,” Herz paragraph 0044).
However neither Herz nor Park appear to explicitly disclose a limitation further comprising: 
a memory configured to store gesture information regarding each of a plurality of users, 
wherein the processor is configured to, based on user recognition information being input and a movement pattern being sensed through the sensor, identify whether the sensed movement pattern is a predetermined user gesture based on gesture information of a user corresponding to the user recognition information from among the plurality of users.
Yang teaches a limitation further comprising: 

wherein the processor is configured to, based on user recognition information being input and a movement pattern being sensed through the sensor, identify whether the sensed movement pattern is a predetermined user gesture based on gesture information of a user corresponding to the user recognition information from among the plurality of users ("Receive a first control command (e.g., a hand gesture) from a first user," Yang paragraph 0037; "Determine if the first user is registered via comparing the identity information of the first user with one or more registered identity models (e.g., a face model)," Yang paragraph 0041; "Control the target device to perform a first predetermined operation (e.g., share data with a client device) according to the first user profile," Yang paragraph 0048).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Herz to have store user casting preference settings for multiple users as taught by Yang. One would have been motivated to make such a combination so the finished product could be customized for more than one user, resulting in greater utility.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 

As to the arguments concerning  the specification does not explicitly define a communicator/communication module as having sufficient structure. The specification merely states that a communicator “may be implemented in a separate hardware configuration” or “may be implemented as one transceiver” (Specification paragraph 0058). Furthermore a “controller” is not one of the terms found not to invoke 112(f) in MPEP § 2181. Therefore the 112(f) interpretation was proper.

claim 12, they have been considered but are moot because the arguments do not apply to the newly introduced Park reference being used in the current rejection of claim 12.

As to the arguments concerning claim 1, in Park when a casting command is performed by the user when an external display is off, the external display is turned on using an IR sensor (i.e., a first communication method using a first communication module) and then a separate command signal for the external display to display content is sent using a communication unit (i.e., a second communication method using a second communication module) ("For instance, if the controller 1340 recognizes that the power of the communication-connected preset external display device 1400 has been turned off, the controller 1340 can send a signal, which instructs to turn on the power of the display device 1400, using a specific sensor (e.g., IR sensor) built in the mobile terminal 1300 in response to a command for selecting the specific thumbnail image A1. Subsequently, the controller 1340 can control the communication unit 1320 to send the first signal to the preset external display device 1400 as soon as turns on the power of the display device 1400," Park paragraph 0308). If the corresponding receiver on the external display for the second communication method was active even when the external display was powered off then there would be no need to send the power on command using the first IR communication method. Thus in the combination between Herz and Park, a first command is sent using a first communication method to turn on an external device including its communication unit and a second command is sent using a second communication method to display content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150229997 A1 to Park et al. discloses user terminal and control method thereof where if a first communication module is turned off in an external device a different communication method is used to instruct the external device to turn on the first communication module and then subsequent communications to the external device are via the first communication module; and
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171